DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The apparatus according to claim 13" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, a claim cannot depend on itself.  The examiner understood it as “The apparatus according to claim 12” for the purpose of examination.
Claim 17 recites the limitation "The apparatus according to claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, a claim cannot depend on itself.  The examiner understood it as “The apparatus according to claim 16” for the purpose of examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (US Pub. 2021/0168714) in view of Islam et al. (US Pub. 2022/0159701).
Regarding claims 1 and 11, Guan teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: transmit, to a network node, information indicating at least one or more spare panels of the apparatus [0107]-[0109] and whether the apparatus supports continuing a transmission on the one or more spare panels [0110], [0113], [0117]; receive, from the network node, a configuration [0135].  Guan, however, does not teach a configuration of one or more cancellation operations to be performed upon cancellation of one or more uplink transmissions; and receive, from the network node, information indicating the cancellation of the one or more uplink transmissions or overlapping resource allocations resulting in the cancellation of the one or more uplink transmissions.  Islam teaches a configuration of one or more cancellation operations to be performed upon cancellation of one or more uplink transmissions [0004]; and receive, from the network node, information indicating the cancellation of the one or more uplink transmissions or overlapping resource allocations resulting in the cancellation of the one or more uplink transmissions (“uplink cancellation indication” in [0004]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Guan to have a configuration of one or more cancellation operations to be performed upon cancellation of one or more uplink transmissions; and receive, from the network node, information indicating the cancellation of the one or more uplink transmissions or overlapping resource allocations resulting in the cancellation of the one or more uplink transmissions as taught by Islam in order to control wireless devices that operate within their network [0003]. 
Regarding claim 2, Guan teaches the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: transmit the one or more cancelled uplink transmissions via the one or more spare panels.
Regarding claims 5 and 14, Guan teaches the information indicating the one or more spare panels further comprises at least one of: one or more panel identifiers, one or more panel-dedicated channel quality indicator reports, one or more panel-dedicated sounding reference signal resources, one or more sounding reference signal resource indicators, or one or more transmit precoding matrix indexes [0131].
Regarding claims 6 and 15, Islam teaches the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receive an indication of one or more resources or transmission parameters for a transmission of the one or more cancelled uplink transmissions [0164]; and transmit the one or more cancelled uplink transmissions via the one or more spare panels according to the one or more resources or transmission parameters [0164].
Regarding claims 7 and 16, Guan teaches the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when receiving the configuration of the one or more cancellation operations, at least to: receive the configuration via downlink control information, receive the configuration via a medium access control control element, or receive the configuration via radio resource control signaling [0006].
Regarding claims 8 and 17, Guan teaches the configuration of the one or more cancellation operations further comprises: a configuration of one or more search spaces where the apparatus can attempt to decode the downlink control information or a payload size of the downlink control information [0008].
Regarding claims 9 and 18, Guan teaches the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receive a scheduling of one or more physical uplink shared channels or one or more uplink grants for the one or more cancelled uplink transmissions [0007].
Regarding claim 10, Guan teaches the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: transmit one or more other uplink transmissions received via one or more other panels of the apparatus [0310].
Regarding claim 19, Guan teaches the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: receive one or more other uplink transmissions received via one or more other panels of the user equipment [0310]; determine to not drop the one or more other uplink transmissions received via the one or more other panels of the user equipment [0310]; and process the one or more uplink transmissions and the one or more other uplink transmissions [0310].
Regarding claim 20, Guan teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: receive information indicating at least one or more spare beams of a user equipment [0107]-[0109] and whether the user equipment supports continuing a transmission on the one or more spare beams [0110], [0113], [0117]; and transmit, to the user equipment, an instruction [0135].  Guan, however, does not teach an instruction to switch from a first beam to a second beam for continuing the transmission, wherein the transmission of the user equipment has been interrupted on the first beam.  Islam teaches an instruction to switch from a first beam to a second beam for continuing the transmission, wherein the transmission of the user equipment has been interrupted on the first beam (“uplink cancellation indication” in [0004]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Guan to have an instruction to switch from a first beam to a second beam for continuing the transmission, wherein the transmission of the user equipment has been interrupted on the first beam as taught by Islam in order to control wireless devices that operate within their network [0003]. 
Allowable Subject Matter
Claims 3, 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. (US Pub. 2022/0078728) teaches monitoring uplink cancellation [0237].
Sun et al. (US Pub. 2021/0022006) teaches canceling an uplink reference signal transmission [0054] and UE transmitting antenna switching capabilities [0137].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414